Citation Nr: 1541687	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for sleep apnea, including as due to a chronic qualifying illness related to Persian Gulf War service.

2. Entitlement to service connection for chronic fatigue, including as due to a chronic qualifying illness related to Persian Gulf War service.

3. Entitlement to service connection for memory problems, including as due to a chronic qualifying illness related to Persian Gulf War service.

4. Entitlement to service connection for joint pain in the left shoulder, left and right elbows, and left and right hips, including as due to a chronic qualifying illness related to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Gregory M. Rada, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to December 1995. He served in the Southwest Asia theater of operations during the Persian Gulf War. He is a Persian Gulf veteran.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs. In an April 2009 rating decision, the RO denied service connection for sleep apnea, chronic fatigue, memory problems, and joint pain in the shoulders, elbows, and hips. In a February 2015 rating decision, the RO granted service connection for right shoulder disability.

The issue of service connection for left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's sleep apnea was not noticed until several years after service.

2. The Veteran's sleep apnea is diagnosed and medically explained; and it is not related to any disease, injury, or exposure during service.

3. Chronic fatigue syndrome has not been diagnosed. Fatigue reported during service and after service does not constitute a separate disorder, but is related to other disorders, including a service-connected headache disorder.

4. Perceived memory problems are mild and do not constitute any disability of mental function.

5. Right forearm injury during service resolved in service, without chronic residual right elbow pathology.

6. Arthritis in the left shoulder, left and right elbows, and right hip is diagnosed and medically explained, and did not become manifest until at least several years after service.


CONCLUSIONS OF LAW

1. The Veteran's sleep apnea was not incurred or aggravated during service, nor as a result of events or exposures during service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2. No chronic fatigue syndrome, nor any distinct disorder manifested by fatigue, was incurred or aggravated in service, nor as a result of events or exposures in service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 3.317.

3. No mental disability manifested by memory problems was incurred or aggravated in service, nor as a result of events or exposures in service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 3.317.

4. Arthritis in the left shoulder, left and right elbows, and right hip was not incurred or aggravated in service, may not be presumed to have been incurred in service, and did not develop as a result of events or exposures during service. 38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in a letter issued in February 2009. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA examinations. The treatment records and examination reports provide relevant information that is sufficient to address the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.




Sleep Apnea

The Veteran contends that he has sleep apnea that began during service or developed as a result of his Persian Gulf War service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection on a direct basis requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of, that is, secondary to, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent disabling or more not later than December 31, 2016. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. For a condition to be service-connected as a qualifying chronic disability, the condition, by history, physical examination, and laboratory tests, must not be attributable to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1).

A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease). 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period, will be considered chronic. 38 C.F.R. § 3.317(a)(4). A qualifying chronic disability shall be considered service connected. 38 C.F.R. § 3.317(a)(6). Compensation shall not be paid for a qualifying chronic disability if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent Southwest Asia duty and the onset of the disability. 38 C.F.R. § 3.317(a)(7)(ii).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

No sleep problems were noted when the Veteran was examined in May 1980 for entrance into service. Service treatment records from 1983 forward reflect many reports of frequent, prolonged, and severe headaches. On multiple occasions, the Veteran reported that headache awakened him from sleep. In treatment in March 1985, he related a two year history of feeling tired and run down. He indicated that frontal headaches were almost always present. In an August 1995 private consultation regarding his headaches, he reported sleep disturbance and fatigue. His service treatment records do not contain any reports of sleep apnea symptoms or findings of sleep apnea.

There are no records from the years immediately following the Veteran's service that address sleep apnea. In private medical treatment in March 2005, he reported fatigue, weight gain, and increased sleep. He stated that he needed a several hour nap every day. His wife reported that he snored loudly, and had been doing so for about two years. He underwent a sleep study in June 2005. The study showed severe obstructive sleep apnea and hypopnea. Treatment with CPAP and sleep aid medication was initiated.

In a March 2010 statement, the Veteran asserted that his sleep apnea was due to his time in service. In April 2010, he indicated that he wanted his service connection claims to also be considered as based on his Gulf War service.

The Veteran had a VA Gulf War examination in February 2011. He stated that he served in Southwest Asia from August 1990 to April 1991. He indicated that he was a field medic, and that he traveled around Saudi Arabia and Bahrain. He reported that during that service he was exposed to smoke and fumes from oil fires, tent heaters, and trash fires. He indicated that he used a drug to protect against nerve agents and used personal pesticides. He reported having experienced fatigue beginning in 1990. He indicated that presently he used CPAP to treat sleep apnea.

On VA examination in January 2015, the Veteran reported that he was diagnosed with sleep apnea in about 2005. He indicated that since then CPAP treatment helped him to get better sleep, but that he still had some daytime hypersomnolence due to poor sleep. The examiner concluded that the Veteran has obstructive sleep apnea that caused daytime hypersomnolence and thus interfered with his work capacity. The examiner noted that the Veteran's sleep apnea became manifest about ten years after his separation from service. The examiner found that the Veteran's sleep apnea is a diagnosed disorder with a clear and specific etiology, specifically, upper airway obstruction during sleep. The examiner expressed the opinion that it is less likely than not that his sleep apnea is due to toxic exposure during Gulf War service.

The Veteran has obstructive sleep apnea. During service, he reported persistent fatigue and sleep problems, often related to headaches. He did not relate any symptoms of sleep apnea during service. Sleep apnea was not suspected or found until several years after service. There is evidence of sleep problems during service, likely related to headaches, but there is no evidence specifically of sleep apnea during or soon after service. The Veteran is a lay person, without medical training. His assertions regarding the etiology of disorders do not constitute competent evidence regarding etiology. Moreover, in the only medical opinion of record regarding the etiology of the Veteran's sleep apnea, the clinician opined that his sleep apnea is not related to disease, illness, or other events during service. Considering the competent medical evidence against a link to service, and the Veteran's contentions, which are not competent regarding etiology, the preponderance of the evidence is against onset of sleep apnea during service, and thus against service connection based on incurrence in service.

From 2005 forward, private and VA physicians have found that the Veteran has obstructive sleep apnea. Because his sleep apnea is diagnosed, it is not a qualifying chronic disability based on being an undiagnosed illness. Sleep disorders can be part of a medically unexplained chronic multisymptom illness; but the Veteran's sleep apnea has not been characterized as medically unexplained. Physicians have concluded that it is medically explained. As his sleep apnea is diagnosed and medically explained, it is not a qualifying chronic disability for purposes of service connection based on Persian Gulf service. 

In summary, by the preponderance of the evidence, the Veteran's sleep apnea did not begin during service and is not a qualifying chronic disability related to his Persian Gulf War service. The Board therefore denies service connection for his sleep apnea.

Chronic Fatigue

The Veteran contends that he has chronic fatigue that began during service or developed as a result of his Persian Gulf War service.

During service, the Veteran sought treatment in March 1983 for intermittent headaches. He reported that a headache had awakened him from sleep. In treatment in March 1985, he related a two year history of feeling tired and run down. He indicated that frontal headaches were almost always present. In July 1992, March 1993, April 1993, August 1994, and October 1994, he reported that severe headaches awakened him from sleep. In an August 1995 private consultation regarding his headaches, he reported sleep disturbance and fatigue.

After service, the Veteran sought, and the RO established, service connection for his chronic headache disorder, described as migraine headaches and cluster headaches. On VA medical examination in July 1997, he reported that he continued to have migraine and cluster headaches several times a week. In a May 2000 service department evaluation, he reported having debilitating migraine headache two to three times a month, and tension headaches three to four times a month.

In private medical treatment in March 2005, the Veteran reported fatigue, weight gain, and increased sleep. He stated that he needed a several hour nap every day. His wife reported that he snored loudly, and had been doing so for about two years. He underwent a sleep study in June 2005. The study showed severe obstructive sleep apnea and hypopnea. Treatment with CPAP and sleep aid medication was initiated.

In February 2009, the Veteran submitted a claim for service connection for several disorders, including chronic fatigue. In an April 2010 statement, he indicated that he wanted his service connection claims to also be considered as based on his Gulf War service.

In VA treatment in April 2010, the Veteran reported fatigue that prevented him from exercising.

In a February 2011 VA Gulf War examination, the Veteran described his service and exposures in Southwest Asia in 1990 and 1991. He stated that he began to experience fatigue in 1990. The examiner described the Veteran's fatigue as being of uncertain etiology.

In a May 2012 VA examination about his headaches, the Veteran reported that during migraines he had to rest in a dark room.

On VA examination in January 2015, the Veteran reported gradual onset of fatigue in the early 2000s, and constant fatigue at present. He related that he had been told that he had sleep apnea and poor sleep structure, and that he had taken sleep medication. He indicated that his chronic fatigue caused greater problems when he had conventional employment, and that he was able to work around it more when he was self-employed. He stated that he had not been diagnosed with chronic fatigue syndrome. 

The examiner noted that the Veteran had debilitating fatigue and sleep disturbance. He found that the Veteran's chronic fatigue was related to his obstructive sleep apnea and poor sleep structure. He stated that the Veteran did not meet VA criteria for a diagnosis of chronic fatigue syndrome. He expressed opinions that the Veteran's chronic fatigue was caused by sleep apnea and poor sleep structure, and that it is less likely than not that toxic exposures during his Persian Gulf War service caused his chronic fatigue.

The Veteran has reported fatigue on some occasions during and after service. He does not have a diagnosis of chronic fatigue syndrome. Treatment records from during and after service contain indications that his headaches, which are service-connected, have negative effects on his sleep.

Clinicians have associated the Veteran's reported fatigue with his headaches, which are service-connected, and with his sleep apnea, which is not service-connected. The Board notes that the 50 percent rating in effect for the Veteran's migraine and cluster headaches contemplates headache-related economic inadaptability, such as could be related to insufficient sleep. The greater weight of the competent medical evidence indicates that the fatigue the Veteran has reported is not a distinct, separable disorder, but rather a symptom or manifestation of other disorders, including his service-connected headache disorder. Therefore, the Board denies service connection for fatigue or chronic fatigue as a separate disorder. 

Memory Problems

The Veteran contends that he has memory problems that may have developed as a result of his Persian Gulf War service. He does not relate having experienced memory problems during service, and his service treatment records do not suggest any such problems. He has stated that, in recent years, he and his wife have noticed that he has memory lapses. They have been concerned that he might be developing dementia.

Notes from private cardiology treatment in November 2006 reflect that the Veteran reported being inconsistent in taking medications because he forgot to take them. In a VA mental examination in January 2015, the Veteran described memory problems such as difficulty remembering sports statistics and facts that he used to remember, missing his exit when driving and talking on the telephone at the same time, forgetting to wash his hair when he showered, forgetting why he had entered a room, and calling his grandson by his son's name. The examining psychologist found that the Veteran was mentally alert and functioning well. The Veteran had good performance on mental function testing. The examiner characterized the memory lapses that the Veteran reported as minor. The examiner concluded that the Veteran had no disorder of any type of mental function to be diagnosed.

Neuropsychological signs or symptoms may be manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness that can be a qualifying chronic disability in a Persian Gulf War veteran. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. The psychologist who examined the Veteran in 2015 concluded, however, that the Veteran does not have any current neuropsychological signs or symptoms. As a psychologist, that examiner is competent to reach diagnoses or find the absence of diagnosable disorder. The Board finds that his conclusions have substantial evidentiary weight. The greater weight of the evidence therefore indicates that the Veteran does not have a memory disability. In the absence of a current memory disability, the Board denies the appeal for service connection for claimed disability due to memory problems.

Joint Pain

The Veteran contends that joint pain in his shoulders, elbows, and hips began during service or developed as a result of his Persian Gulf War service. He appealed the April 2009 rating decision in which the RO denied service connection for joint pain in the shoulders, elbows, and hips. In a February 2015 rating decision, the RO granted service connection for right shoulder disability. Therefore, the remaining appeal with respect to the shoulders is for service connection for left shoulder disability. The Board also notes that service connection already is established for disability of the left ankle.

In addition to direct service connection based on incurrence or aggravation in service, service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, joint pain may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness that can be a qualifying chronic disability in a Persian Gulf War veteran. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

During service, in November 1982, the Veteran reported extreme pain in both knees, radiating to his hips. The treating physician's assessment was chondromalacia patella in the left knee and tendonitis in the right knee. The physician did not diagnose any disorder of either hip. In August 1984, the Veteran sought treatment for right forearm pain after starting a lawn mower. The treating clinician found that the forearm had slight swelling and was tender to the touch. The clinician's assessment was muscle strain. In August 1985, the Veteran reported left hip pain after falling while playing sports. The treating clinician noted mild tenderness over the left iliac crest. The clinician's impression was mild contusion of the left iliac crest. Service treatment records from the remainder of the Veteran's service, 1986 to 1995, do not mention any left shoulder pain, or any elbow or hip pain.

There is no evidence from the years immediately following the Veteran's service about his left shoulder, either elbow, or either hip.

In private cardiology treatment in February 2007, the Veteran reported a one year history of pain over his left buttock.

In February 2009, the Veteran submitted a claim for service connection for several disorders, including joint pain in his shoulders, elbows, and hips.

On VA examination in January 2015, the Veteran reported that he had not sustained any trauma to his left shoulder. He stated that he had left shoulder pain that started in about 2007, and had been worse over the last six months. He indicated that his left shoulder pain affected his ability to lift work-related equipment. The examiner found that the Veteran's left shoulder had limitation of motion and pain with motion. On testing, there was evidence of impingement consistent with rotator cuff tendinopathy or tear. There was x-ray evidence of arthritis. The examiner diagnosed degenerative arthritis of the left shoulder.

The Veteran reported that during service, with participation in sports, he developed stiffness, locking, and popping in his right elbow. He stated that a treating clinician found swelling and prescribed medication and a sling. He indicated that x-rays were negative. He reported that presently he had intermittent popping, stiffness, and pain in his right elbow, and minimal soreness in his left elbow. On examination, each elbow had limitation of motion, without evidence of pain. There was x-ray evidence of arthritis. The examiner diagnosed degenerative arthritis of the left and right elbows.

The Veteran reported that he did not remember any injury of either hip during service. He stated that a dull ache in the left and right hips began in 2005. He indicated that presently he had episodes of aching in the hips following certain activities. On examination, each hip had limitation of motion and pain with motion. There was x-ray evidence of arthritis. The examiner diagnosed degenerative arthritis of the left and right hips.

The examiner found that in the each of the Veteran's joints addressed in the appeal, the left shoulder, left and right elbows, and left and right hips, degenerative arthritis was diagnosed and had a clear and specific etiology. He stated that the etiology of the arthritis in each of those joints was biomechanical injury. He expressed the opinion that it is less likely than not that the arthritis in any of those joints is a result of Gulf War toxic exposure.

The Veteran has current disability, specifically arthritis, in his left shoulder, left and right elbows, and left and right hips. There is no contemporaneous evidence regarding the condition of any of those joints during the year following separation from service, so there is no basis to presume service connection for the arthritis.

The Veteran's right forearm muscles were treated for injury during service, in 1984. Many years later, the Veteran sough service connection for a disorder not of the right arm muscles, but of the elbow joint. Considering the elapse of many years between the right arm muscle strain and the right elbow arthritis finding in 2015, the preponderance of the evidence is against the current right elbow arthritis having been incurred in service.

The Veteran fell during service in 1985 and sustained contusion of the left iliac crest. Later, after service, he again reported left hip pain. Left hip arthritis has been diagnosed. A VA examiner discussed the unlikelihood that current arthritis in the left hip and other joints is related to exposures during Gulf War service. The claims file does not contain, however, any medical opinion regarding the likelihood of a connection between left hip injury and symptoms during service and current left hip arthritis. That issue therefore is being addressed in the remand section of this decision, below.

The Veteran's service treatment records are silent for any incidents or symptoms involving the left shoulder, left elbow, or right hip. For more than ten years after service, no complaints regarding those joints were recorded. The preponderance of the evidence thus is against incurrence during service of the current arthritis in those joints.

Although joint pain may be a manifestation of a qualifying chronic disability in a Persian Gulf War veteran, the VA physician who examined the Veteran in 2015 concluded that arthritis in his left shoulder, left and right elbows, and left and right hips is diagnosed, and has the clear and specific etiology of biomechanical injury. As the arthritis in each of those joints is diagnosed and is medically explained, the pain in each of those joints is not due to a qualifying chronic disability. The arthritis in each of those joints therefore is not service-connected under 38 U.S.C.A. § 1117 based on his Persian Gulf War service. 

As arthritis and pain in the left shoulder, left and right elbows, and right hip were not incurred or aggravated in service or compensably manifested in the year following service, and are not manifestations of a qualifying chronic disability, the Board denies service connection for those disabilities.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for chronic fatigue is denied.

Entitlement to service connection for memory problems is denied.

Entitlement to service connection for arthritis and pain in the left shoulder, left and right elbows, and right hip is denied.


REMAND

The Board is remanding the issue of service connection for left hip disability to the RO for additional development and action. 

The Veteran essentially contends that he has left hip disability that began during or developed as a result of his Persian Gulf War service.

The service treatment records (STRs) reveal that in August 1985, the Veteran reported left hip pain after falling while playing sports. The treating clinician noted mild tenderness over the left iliac crest. The clinician's impression was mild contusion of the left iliac crest. The Veteran's service treatment records do not contain any record of examination at separation from service.

There is no evidence from the years immediately following the Veteran's service about his left hip. In private cardiology treatment in February 2007, he reported a one year history of pain over his left buttock. In February 2009, he submitted a claim for service connection for disorders including pain in multiple joints, including his left hip.

On VA examination in January 2015, the Veteran reported left and right hip aching, worse after activity, since 2005. The examiner found that each hip had limitation of motion and pain with motion. There was x-ray evidence of arthritis in each hip. The examiner diagnosed degenerative arthritis of the left and right hips.  In regard to this diagnosis, the examiner stated that "[n]o treatment was found for hip pain or injury in the [V]eteran's service treatment records."  He provided the opinion that the etiology of the arthritis in several of the Veteran's joints, including the left hip, was biomechanical injury. He opined that it is less likely than not that the arthritis in any of the Veteran's joints is a result of Gulf War toxic exposure.  However, the examiner did not address the likelihood of any relationship between left hip injury (i.e; injury to left iliac crest in 1985) during service and current left hip arthritis. The claims file does not contain any opinion regarding that question. The Board therefore is remanding the left hip disability service connection issue for a new medical examination, with file review and opinion regarding the likely etiology of current left hip arthritis. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to address the likely etiology of current left hip disability including arthritis. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to diagnose all current disorders of the Veteran's left hip. Ask the examiner to provide opinion, for each current left hip disorder, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is a continuation of or otherwise causally related to left hip injury and/or symptoms during service. Ask the examiner to explain the conclusions reached.

2. Thereafter, review the expanded record and reconsider the remanded claim. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


